Whiteway street lighting is not among the municipal street improvements for which special assessments are authorized by Chapter 9914, Acts of 1923, therefore certificates of indebtedness issued on such assessments are unauthorized and cannot be enforced unless the assessments and certificates are validated by effective statutes.
A validating act cannot give vitality to special assessments that the Legislature cannot legally authorize. *Page 701 
A legislative assessment by validation is illegal if it is in violation of or in excess of organic provisions and limitations designed to protect property rights. Under the organic provisions securing property rights against undue governmental burdens, special assessments cannot lawfully be enforced in excess of benefits accruing to the property assessed, unless such organic rights to resist illegal or excessive assessments are lost to the owner of the property by waiver, acquiescence or estoppel. Where street improvements, such as whiteway street lighting in a municipality, are primarily for the benefit of the public and only incidentally enhance the value or uses of contiguous property, the entire cost of the improvements cannot lawfully be specially assessed against such property, because the excess assessment would in effect if collected take private property for public use without just compensation in violation of the constitution. Section 12, Declaration of Rights.
Chapter 14392, Acts of 1929, does not purport to validate any special assessments levied or any certificates of indebtedness issued, that are illegal for want of authority or for other fundamental defect; but such act merely remedies procedural defects by providing that such assessments and certificates "are ratified and confirmed, any irregularity or imperfections
in any of the proceedings prior to or in the levying and imposition of such assessments and/or the issuance of such certificates of indebtedness to the contrary notwithstanding." A like effect should be given to Chapter 15511, Acts of 1931, which purports to validate all special assessments levied and all certificates of indebtedness theretofore issued by the city, because it is not within the power of the legislature to validate any assessment that violates the organic rights of the property owner. An assessment conflicts with organic law when it is contrary to or in excess *Page 702 
of the limitations imposed upon the legislative power by the provisions of the constitution which secure property rights against invasion, except when just compensation is made for property taken for public use and when due process and equal protection of the laws are afforded in making special assessments. Validating acts in effect make legislative assessments; but such statutory assessments are subject to the organic rights of the owner of the property. If any certificates of indebtedness predicated upon an assessment that has been validated by statute, is illegal or excessive in amount, thereby violating the organic rights of the owner of the property so assessed, and such organic rights have not been waived, appropriate relief may be decreed upon proper proceedings showing the amount that may be validly imposed for benefits to property at the time the improvements were made.
DAVIS, J., concurs.